OSCN Found Document:STATE ex rel. OKLAHOMA BAR ASSOCIATION v. FARBER

	
	
	

	
	
	
	
	
	
	
	

	


					
	
        



OSCN navigation




        Home

        Courts

                
	    Court Dockets
			 

        Legal Research

        Calendar

        Help







						Previous Case

						Top Of Index

						This Point in Index

						Citationize

						Next Case

						Print Only








STATE ex rel. OKLAHOMA BAR ASSOCIATION v. FARBER2016 OK 10Case Number: SCBD-6300; Cons. w/SCBD-6323Decided: 02/01/2016THE SUPREME COURT OF THE STATE OF OKLAHOMA
Cite as: 2016 OK 10, __ P.3d __

NOTICE: THIS OPINION HAS NOT BEEN RELEASED FOR PUBLICATION. UNTIL RELEASED, IT IS SUBJECT TO REVISION OR WITHDRAWAL. 
 


STATE OF OKLAHOMA ex rel. OKLAHOMA BAR ASSOCIATION Complainant,
v.
S. RICHARD FARBER, Respondent.



ORDER APPROVING RESIGNATION 

¶1 On December 16, 2015, the Oklahoma Bar Association (Bar Association), notified the Court that the respondent, S. Richard Farber (respondent), resigned from the Oklahoma Bar Association pending disciplinary proceedings. The disciplinary proceedings relate to: a misdemeanor conviction for driving under the influence and possession of drug paraphernalia, a misdemeanor conviction for driving under the influence of alcohol, and an improper endorsement of a settlement check.
¶2 THE COURT FINDS:


1. The respondent has voluntarily resigned from the Oklahoma Bar Association by complying with Rule 8.1 and Rule 8.2, Rules Governing Disciplinary Proceedings, 5 Ohio St. 2011 Ch. 1, App. 1-A. The respondent's affidavit of resignation reflects that: a) it was freely and voluntarily rendered; b) he was not subject to coercion or duress; and c) he was fully aware of the consequences of submitting the resignation.
2. The respondent states that he is aware of the grievances against him.
3. The respondent states in his affidavit of resignation that he is aware that the allegations of conduct, if proven, would be a violation of Rules 8.4(b)(c), of the Oklahoma Rules of Professional Conduct, 5 Ohio St. 2011, Ch. 1, App. 3-A and Rule 1.3 of the Rules Governing Disciplinary Proceedings, 5 Ohio St. 2011, Ch. 1, App. 1-A and of his oath as an attorney.
4. The respondent's resignation pending disciplinary proceedings is in compliance with all of the requirements set forth in Rule 8.1, Rules Governing Disciplinary Proceedings, 5 Ohio St. 2011, Ch. 1, App. 1-A and it should be approved.
5. The official roster address of the respondent as shown by the Oklahoma Bar Association is: P.O. Box 20916, Oklahoma City, Oklahoma 73156.
6. The Bar Association has asked that the imposition of $90.60 in costs be assessed and the respondent agrees to pay the costs incurred in this proceeding.
7. Because this resignation is tantamount to disbarment, there is no further need for a hearing before the Professional Responsibility Tribunal and the Bar Association's December 16, 2015 motion to stay those proceedings is granted.


IT IS THEREFORE ORDERED, ADJUDGED, AND DECREED that S. Richard Farber resignation pending discipline be approved. Because this resignation is tantamount to disbarment, there is no further need for a hearing before the Professional Responsibility Tribunal and the Bar Association's December 16, 2015 motion to stay those proceedings is granted.
IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that S. Richard Farber name be stricken from the roll of attorneys. Because resignation pending disciplinary proceedings is tantamount to disbarment, the respondent may not make an application for reinstatement prior to the expiration of 5 years from the date of this order. Pursuant to Rule 9.1, Rules Governing Disciplinary Proceedings, 5 Ohio St. 2011, Ch. 1, App. 1-A, the respondent shall notify all of his clients, if any, having legal business pending with him within 20 days, by certified mail, of his inability to represent them and of the necessity for promptly retaining new counsel. The Bar Association is awarded costs of $90.60 in this proceeding which are due within 10 days of the filing of this order.
DONE BY ORDER OF THE SUPREME COURT THIS 1st DAY of February, 2016.

/S/CHIEF JUSTICE


REIF, C.J., COMBS, V.C.J., KAUGER, WINCHESTER, EDMONDSON, TAYLOR, JJ., concur.
WATT, COLBERT, GURICH, JJ., not voting.



Citationizer© Summary of Documents Citing This Document


Cite
Name
Level


None Found.


Citationizer: Table of Authority


Cite
Name
Level


None Found.